SIVIN & MILLER, L.L.P.
Attorneys at Law

20 Vesey Street
Suite 1400
New York, New York 10007
Glenn D. Miller Phone: (212) 349-0300
Edward Sivin* Fax: (212) 406-9462

A ¢ Weiss September 24, 2019

*also member of NJ Bar

Via ECF

Honorable Frederic Block
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

Re: Theodat v. City of New York, et. al.
Case No. 16-CV-3977 (FB) (JO)

Your Honor:

The undersigned represents plaintiff in the above matter. Per the Court’s September 13, 2019
text order, plaintiff hereby notifies the Court that he accepts a remittitur of defendant Crooms’
punitive damages from $207,500 to $15,000 and of defendant McDonalds’ punitive damages
from $150,000 to $5,000. Plaintiff respectfully requests that the Court direct the Clerk to enter
judgment against defendants for the revised amount of the verdict.

Thank you for your attention to this matter.
xp

a truly yours,
LW
f |
Edward Sivin
ES/lo
VU
Ce: All counsel (via ECF)
